EXHIBIT 10.1

HOUSTON WIRE & CABLE COMPANY

2006 STOCK PLAN

FORM OF EMPLOYEE

STOCK OPTION AGREEMENT

NONQUALIFIED STOCK OPTION

[DATE]

[NAME]

[ADDRESS]

Dear [NAME]:

I am pleased to inform you that on [DATE], pursuant to the Houston Wire & Cable
Company 2006 Stock Plan (as amended from time to time, the “Plan”), the
Compensation Committee of the Board of Directors (the “Committee”) of Houston
Wire & Cable Company (the “Company”) granted to you a Non-Qualified Stock Option
(the “Option”) to acquire shares of common stock, par value $0.01 per share
(“Shares”), of the Company.  This letter agreement constitutes your Stock Option
Agreement under the Plan with respect to the Option.

1.             Option Grant.  On [DATE] (the “Date of Grant”), you were granted
the Option to purchase, subject to the terms and conditions of this Stock Option
Agreement and the Plan, all or any part of [NUMBER OF SHARES] Shares at a price
of [PRICE] ($          ) per Share.  The number of Shares and the price per
Share are subject to adjustment, as provided in the Plan.

2.             Term.  The term of the Option shall be for a period of ten (10)
years from the date hereof and shall expire at the close of regular business
hours at the Company’s principal office, Houston Wire & Cable Company, 10201
North Loop East, Houston, Texas 77029 on the last day of the term of the Option,
unless the Option terminates earlier as herein provided.  Notwithstanding the
foregoing, the Option shall terminate and cease to be exercisable on the date on
which your employment with the Company or any of its subsidiaries ends,
including without limitation termination by the Company or its subsidiary for
any reason or your death or resignation.

3.             Vesting.  Subject to the other terms and conditions of this Stock
Option Agreement and the Plan, the Option shall become vested and exercisable as
set forth below:

Vesting Date

 

Number of Shares That Vest

[DATE]

 

[PERCENTAGE OF SHARES]

[DATE]

 

[PERCENTAGE OF SHARES]

[DATE]

 

[PERCENTAGE OF SHARES]

[DATE]

 

[PERCENTAGE OF SHARES]

[DATE]

 

[PERCENTAGE OF SHARES]

 


--------------------------------------------------------------------------------




If the number if Shares covered by this Option is adjusted as provided in
paragraph 1, then the above vesting numbers shall be proportionately adjusted by
the Board or the Committee, as defined in the Plan.  This Option may be
exercised only to the extent, if any, that it is then vested.

4.             Exercise.  There are no limitations on the number of times you
may exercise the vested portion of this Option, provided, however, that (i) this
Option may not be exercised more than once in any calendar year without the
Company’s prior written consent; (ii) no more than the total number of Shares
specified in paragraph 1 can be purchased pursuant to this Option; and (iii) the
Option may not be exercised after it expires or terminates as provided in
paragraph 2.  The Option may be exercised by giving written notice (in a form
substantially similar to Appendix A attached hereto) to the Treasurer of the
Company at its principal office, stating the number of Shares with respect to
which the Option is being exercised and tendering payment for the full purchase
price of such Shares.  The purchase price must be paid in cash, unless another
method is authorized by the Committee.  You are responsible for the payment of
any taxes (other than stock transfer taxes) arising in connection with the
issuance or transfer of Shares pursuant to the Option and will promptly pay any
taxes required to be collected or withheld by the Company or its subsidiary upon
the Company’s or such subsidiary’s demand.

5.             Insider Trading Policy.  The exercise of the Option and any sale
of the Shares issuable upon such exercise are subject to the provisions of the
Company’s Insider Trading Policy, as in effect from time to time.

6.             Nontransferability.  You may not transfer, sell, pledge, encumber
or otherwise dispose of the Option, except that you may, with the prior written
approval of the Committee, transfer the Option to the following persons or
entities:  (i) immediate family members, (ii) custodianships under the Uniform
Transfers to Minors Act or any similar statute, (iii) trusts for the benefit of
any immediate family member, (iv) trusts created by you for your primary
benefit, and (v) upon termination of a custodianship under the Uniform Transfers
to Minors Act or similar statute or the termination of a trust by the custodian
or trustee thereof, or the partial or complete liquidation of an entity, to the
person or persons who, in accordance with the terms of such custodianship, trust
or entity, are entitled to receive Options held in custody, trust or by the
entity.

7.             Plan Governs.  The terms of this Stock Option Agreement shall be
subject to the terms of the Plan. If there is any inconsistency between the
terms of this Stock Option Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless otherwise set forth herein. A copy of the Plan is attached
hereto and the terms of the Plan are hereby incorporated by reference.

8.             Employment and Stockholder Status.  This Stock Option Agreement
neither gives you the right to be retained as an employee of the Company, nor
confers upon you or any holder hereof any right as a stockholder of the Company
prior to the issuance of Shares pursuant to the exercise of the Option.

9.             Acceptance.  The exercise of the Option is conditioned upon your
acceptance of this Stock Option Agreement and your return of an executed copy to
the Treasurer of the Company within 30 days after receipt hereof.


--------------------------------------------------------------------------------




 

HOUSTON WIRE & CABLE COMPANY

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 


--------------------------------------------------------------------------------




I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended (the “Plan”) and hereby accept this Nonqualified Stock Option subject to
all the terms and conditions thereof.  I agree to accept as binding, conclusive
and final all decisions and interpretations of the Board or the Committee, each
as defined in the Plan, regarding any questions arising under the Plan or this
Stock Option Agreement.

Dated:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Signature:

 

 

 


--------------------------------------------------------------------------------


APPENDIX A

Houston Wire & Cable Company

10201 North Loop East

Houston, Texas  77029

Attn:  Treasurer

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

I hereby give notice of my election to exercise, to the extent stated below, the
nonqualified stock option (“Option”) granted to me on [DATE] to purchase [NUMBER
OF SHARES]  shares of common stock, par value $0.01 per share, of Houston Wire &
Cable Company (“Shares”) at a price of [PRICE] per Share, pursuant to the
HOUSTON WIRE & CABLE COMPANY 2006 STOCK PLAN.  I hereby elect to exercise such
Option to the extent of                                  Shares.  Payment in the
amount of $                     equal to the full purchase price of such Shares
is enclosed.

Dated:

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

 

(printed name)

 

 

 

 

 

 

 

 

(address)

 

 

 

 

 

 

 

 

(city, state, zip code)

 

 

 

 

 

 

 

 

(Social Security Number)

 

THIS DOCUMENT IS TO BE USED TO EXERCISE YOUR STOCK OPTIONS.


--------------------------------------------------------------------------------